Citation Nr: 0525567	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-15 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effect date prior to May 31, 1994, for 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2003 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO implemented 
a July 2003 Board decision that granted service connection 
for PTSD.  The veteran appealed the effective date assigned 
for the grant of service connection.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by an unappealed 
rating action issued in April 1993.  

2.  The veteran's claim to reopen was received on May 31, 
1994.  

3.  Thereafter, new and material evidence, other than service 
department records, were received.

4.  The Board issued a decision in July 2003 granting service 
connection for PTSD.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 31, 1994, 
for the grant of service connection for PTSD are not met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.150, 3.151, 
3.155, 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that VA's General 
Counsel has held that the notification requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
114 Stat. 2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it are not applicable to downstream 
issues, such as the issue of entitlement to an earlier 
effective date for the grant of service connection for PTSD.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).

In any event, the Board notes that through the statement of 
the case and various letters from the RO to the veteran, 
including a letter dated in March 2004, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim for an earlier effective date, the 
information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit.  Although the RO has not specifically 
requested him to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence. 

The veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim. The Board is 
also unaware of any pertinent evidence that has not been 
associated with the claims folder.  The Board has reviewed 
the claims folder and finds that the evidence of record is 
sufficient to determine the proper effective date for the 
grant of service connection for PTSD.  Thus, a remand for 
additional development is not warranted in this case.

Accordingly, the Board will address the merits of the 
veteran's claim.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release from service if an application therefore is received 
within one year from such date of discharge or release.  
Otherwise, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  
For claims to reopen previously disallowed final claims based 
on the submission of new and material evidence other than 
service department records, the effective date shall be date 
of receipt of the claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(ii).  

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  An informal claim 
is any communication or action indicating an intent to apply 
for one or more VA benefits.  The communication may be from 
the claimant, the representative, a Member of Congress or 
anyone acting as next friend of a claimant who is not sui 
juris.  38 C.F.R. § 3.155.  

The veteran's original claim for service connection for PTSD 
was denied by the RO in a rating action in April 1993.  He 
was notified of this decision and provided with a copy of his 
appellate rights that same month.  

The RO received a statement from the veteran on May 31, 1994, 
wherein the veteran requested the RO to "reopen [his] claim 
for Compensation and Pension."  Thereafter, in September 
1999, the Board determined that new and material evidence, 
other than service department records, had been submitted to 
reopen the claim.  In a July 2003 decision, the Board granted 
service connection for the veteran's PTSD.  The RO, in 
implementing the Board's decision, issued a rating decision 
in November 2003 that awarded service connection for PTSD 
from November 1, 1995.  By subsequent rating decision in 
March 2004, an effective date of May 31, 1994, was assigned 
for service connection for the veteran's PTSD. 

The only correspondence from the veteran or his 
representative added to the record between April 1993 and May 
1994 is a September 2003 statement received from the veteran 
wherein he asked the RO to "reopen [his] non-service 
connected pension claim." He made no mention of his previous 
claim for service connection for PTSD.  Entitlement to 
nonservice-connected pension benefits was subsequently denied 
by unappealed rating action in November 2004.  This statement 
cannot be construed as a notice of disagreement with the 
April 1993 rating action as it does not express 
dissatisfaction or disagreement with the denial of service 
connection for PTSD or a desire to contest that decision.  
See 38 C.F.R. § 20.201.  

There is simply nothing of record that can be construed as a 
claim to reopen prior to May 31, 1994.  Therefore, that is 
the earliest possible effective date for the grant of service 
connection.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An effective date prior to May 31, 1994, for the grant of 
service connection for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


